Citation Nr: 1226570	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  03-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vision impairment, to include dry eye syndrome and allergic conjunctivitis.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for linguial tonsillitis.

6.  Entitlement to service connection for residuals of e-coli infection.

7.  Entitlement to service connection for perirectal abscess.

8.  Entitlement to service connection for pharyngitis (claimed as sore throat/respiratory disorder).

9.  Entitlement to a compensable rating for service-connected gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS) prior to January 20, 2009, and to a rating in excess of 10 percent thereafter.

10.  Entitlement to a compensable rating for service-connected allergic rhinitis.

11.  Entitlement to a compensable rating for service-connected plantar warts of the right foot.

12.  Entitlement to a compensable rating for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998, with 7 months and 18 days of prior active service; and from March 2008 to January 2009, including service in Afghanistan from May to November 2008.  He also had additional service in the Reserves, with active duty from training (ACDUTRA) from March to August 1985; June to July 1986; June 1987; and in June 1988.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by a Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Denver, Colorado, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran testified at hearings before an Acting Veterans Law Judge (AVLJ) in April 2003 and September 2011.  However, the AVLJ who conducted both hearings is no longer serving in an AVLJ with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707.  As such, correspondence was sent to the Veteran in May 2012 inquiring whether he desired a new hearing.  He responded in June 2012 that he did not wish to appear at a hearing and requested that his case be considered based upon the evidence of record.

This case was previously before the Board in March 2004, April 2005 and April 2006.  In March 2004, the Board remanded the case for further development.  In April 2005, the Board denied service connection for fibromyalgia and vision impairment and compensable ratings for the service-connected allergic rhinitis and plantar warts of the right foot.  The Board also remanded the GERD claim for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which subsequently vacated the Board's April 2005 decision pursuant to the instructions of an October 2005 joint motion.  The Board subsequently issued a remand in April 2006.

The Board also notes that in adjudicating the acquired psychiatric disorder claim, it appears the RO only addressed the issue of service connection for anxiety and not PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), however, the Court held that where a Veteran's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  As such, the Board has recharacterized the issue on appeal as set forth on the title page.

The Veteran also perfected an appeal on claims of service connection for sinusitis, a left ankle disorder, and IBS.  However, service connection was established for these disabilities (with the IBS associated with the already service-connected GERD for rating purposes) by a January 2011 rating decision.  In view of the foregoing, these service connection claims have been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

As an additional matter, the Board notes that by a February 2011 statement, the Veteran indicated, in part, that he felt an increased rating for his IBS was warranted.  As such, the Veteran's claim for a higher rating for his IBS is referred to the RO for appropriate action.

The Veteran's vision impairment (to include dry eye syndrome and allergic conjunctivitis), fibromyalgia, GERD and IBS, allergic rhinitis, plantar warts, and sinusitis claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a February 2011 statement prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested regarding his claims of service connection for headaches, linguial tonsillitis, residuals of e-coli infection, perirectal abscess, and pharyngitis (claimed as sore throat/respiratory disorder).

2.  The record reflects the Veteran had active service in Afghanistan where he experienced fear of hostile military and/or terrorist activity.

3.  The competent medical evidence reflects the Veteran has been diagnosed with PTSD based upon his account of what occurred during his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by Veteran has been met regarding his claims of service connection for headaches, linguial tonsillitis, residuals of e-coli infection, perirectal abscess, and pharyngitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Service connection is warranted for PTSD.  38 U.S.C.A. 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, it was stated at the September 2011 hearing that the only issues for appellate consideration were entitlement to service connection for dry eye syndrome, allergic conjunctivitis, and an acquired psychiatric disorder to include PTSD.  It was further stated that all other claims had either been granted service connection or had been withdrawn, and that the Veteran was submitting a statement at that hearing outlining the withdrawal of the other issues.  However, no such statement appears in the evidence submitted by the Veteran at that hearing (which was accompanied by a waiver of having such evidence initially reviewed by the agency of original jurisdiction (AOJ)).

The Board notes that the Veteran did expressly indicate in a February 2011 statement that he was withdrawing his claims of service connection for headaches, linguial tonsillitis, residuals of e-coli infection, perirectal abscess, and pharyngitis.  Inasmuch as the Veteran has withdrawn his appeal regarding these specific claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims and they are dismissed.

The Board notes, however, that there is no such written statement of record in which the Veteran explicitly withdrew his claim of service connection for fibromyalgia, nor his claims for higher ratings for service-connected GERD, allergic rhinitis, plantar warts of right foot, and sinusitis.  Although it was indicated at the September 2011 hearing that the claims of service connection for PTSD, dry eye syndrome, and allergic conjunctivitis were the only issues currently on appeal, he did not specifically identify the issues he was withdrawing from appeal at that time, nor does there appear to be any other written statement to that effect other than the aforementioned February 2011 statement.  See Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).  Moreover, in DeLisio v. Shinseki, 25 Vet. App. 45, 57-58 (2011) the Court found, in similar circumstances, that a Veteran had not withdrawn his appeal for benefits for a disability manifested by left-leg numbness at pre-hearing conference with Board Member.  The Court stated that although there is no regulation specifically governing the withdrawal of a claim that has not yet been decided by the RO.  38 C.F.R. § 20.204 (2011) ("Withdrawal of Appeal "), it is well settled that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  See also Hanson v. Brown, 9 Vet. App. 29, 32 (1996); Kalman v. Principi, 18 Vet. App. 522, 524 (2004). 

In view of the foregoing, the Board finds that the Veteran has not withdrawn his appeal regarding his claim of service connection for fibromyalgia, nor his claims for higher ratings for service-connected GERD, allergic rhinitis, plantar warts of right foot, and sinusitis.  Thus, the Board must adjudicate these claims, and, as indicated above, they are addressed in the REMAND portion of the decision below.

II.  Service Connection - Psychiatric disability, to include PTSD

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that service connection is warranted for PTSD.  Therefore, no further discussion of these duties is necessary regarding this claim as any deficiency has been rendered moot.

In reviewing the Veteran's claim regarding service connection for PTSD, the Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  In addition, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The Board also notes that there has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.  

As indicated in the Introduction, however, it does not appear that the issue of service connection for PTSD was explicitly adjudicated below, to include consideration of the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).  Granted, it appears the Veteran first indicated at the September 2011 Board hearing that his claim warrants consideration of these revised provisions particularly in regard to his 2008 to 2009 period of active duty.  

The record reflects the Veteran's 2008 to 2009 period of active duty included service in Afghanistan.  For example, his DD Form 214 for this period of active duty includes the notation that he had partial mobilization at Kabul, Afghanistan, from May to November 2008.  Moreover, he provided credible testimony regarding his purported fear of hostile military or terrorist activity based upon this service.  The Board further finds that his testimony regarding his in-service stressors related to his Afghanistan service is consistent with the places, types, and circumstances of his service in Afghanistan.  As such, his testimony in this case is sufficient to establish the circumstances of this claimed stressor pursuant to the revised provisions of 38 C.F.R. § 3.304(f)(3).  

As the Veteran has a confirmed stressor relating to fear of hostile military or terrorist activity, the resolution of this claim depends upon whether a VA psychiatrist or psychologist confirms that it is adequate to support a diagnosis of PTSD.  Here, the Veteran submitted VA outpatient treatment records dated in March and April 2012 which reflect he was diagnosed with PTSD.  Further, the April 2012 records noted his service in Afghanistan.  Moreover, the Board reiterates that this is a case where the record indicates the Veteran has a stressor that has been recognized by regulation as being sufficient for a diagnosis of PTSD.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a qualified VA clinician has attributed a diagnosis of PTSD to his acknowledged stressor of fear of hostile or terrorist activity while on active duty in Afghanistan.  Therefore, service connection is warranted in this case.


ORDER

The appeal is dismissed regarding the Veteran's claims of service connection for fibromyalgia, headaches, linguial tonsillitis, residuals of e-coli infection, perirectal abscess, and pharyngitis (claimed as sore throat/respiratory disorder).

Entitlement to service connection for PTSD is granted.


REMAND

The Board finds that further development is required with respect to the Veteran's claims of service connection for vision impairment (to include dry syndrome and allergic conjunctivitis), fibromyalgia, as well as the claims for higher ratings for service-connected GERD and IBS, allergic rhinitis, plantar warts, and sinusitis.

Initially, the Board reiterates that service connection was established for sinusitis by a January 2011 rating decision.  An initial noncompensable (zero percent) rating was assigned.  However, the Veteran's February 2011 statement includes language to the effect that he believes a compensable rating is warranted for this disability.  Further, the language used by the Veteran appears to satisfy the requirements for a valid Notice of Disagreement (NOD) pursuant to 38 C.F.R. § 20.201.  Nevertheless, no Statement of the Case (SOC) appears to have been promulgated to the Veteran regarding this claim.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  Therefore, a remand is required for such an SOC to be promulgated.

With respect to the other appellate claims, the Board notes that while the record includes the Veteran's DD Form 214 for his 2008 to 2009 period of active duty, his complete service personnel records for this period do not appear to be on file.  Moreover, his service treatment records for this period do not appear to be on file either.  Therefore, a remand is required to obtain these service records.

The Board also notes, regarding the vision impairment claim, that vision loss - a refractive error of the eye - is one of the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-long defect, and is normally a static condition which is incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  Therefore, the record must show that the Veteran has an acquired eye disability other than refractive error in order for service connection to be established.

In this case, the Veteran has contended that his problems of dry eye syndrome and allergic conjunctivitis developed while on active duty.  Moreover, he indicated at the September 2011 Board hearing that these conditions developed either concurrent with or as a consequence of his service-connected allergic rhinitis.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  However, no examination appears to have been accorded to the Veteran regarding the matter of secondary service connection.  The Board finds that such an examination is necessary for a full and fair adjudication of the Veteran's claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Veteran should also be provided with adequate notification regarding the elements necessary to establish secondary service connection pursuant to 38 C.F.R. § 3.310.  

The Board further finds that any outstanding treatment records regarding the relevant disabilities should be obtained while this case is on remand.  In fact, the Veteran indicated at the September 2011 Board hearing that there were outstanding VA medical records that were not on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Although the Veteran did not indicate these records included all of the medical conditions that are the focus of this appeal, in circumstances such as these the Board will not speculate as to the relevancy of VA medical records not on file.

Finally, the Board notes that the Veteran was last accorded VA medical examinations of his service-connected GERD and IBS, allergic rhinitis, and plantar warts of the right foot in April 2010.  In light of the Veteran's contentions and the state of the record, the Board finds that on remand he should be afforded VA examination to assess the current nature and extent of these disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an SOC as to the issue of entitlement to an initial compensable rating for service-connected sinusitis and advise him of the time period in which to perfect an appeal.  

2.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish secondary service connection pursuant to 38 C.F.R. § 3.310.

3.  Make an attempt through official channels to ensure that there are no outstanding service treatment or personnel records concerning the Veteran regarding his 2008 to 2009 period of active duty. 

4.  Obtain the names and addresses of all medical care providers who have recently treated the Veteran for psychiatric and vision problems (to include dry eye syndrome and allergic conjunctivitis), fibromyalgia, GERD and IBS, allergic rhinitis, and plantar warts of the right foot since September 2009.  Of particular concern is any outstanding VA medical records as indicated by the Veteran at his September 2011 Board hearing.

After securing any necessary release, obtain those records not on file.

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his dry eye syndrome and allergic conjunctivitis.  The claims folder should be made available to and reviewed by the examiner.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not that the Veteran's dry eye syndrome and/or allergic conjunctivitis was incurred in, aggravated by, or otherwise the result of his active military service.

If the examiner determines that the Veteran's dry eye syndrome and/or allergic conjunctivitis are not directly related to his military service, then the examiner must express an opinion as to whether it is at least as likely as not that either disability was caused or aggravated by a service-connected disability to include the service-connected allergic rhinitis.  

Further, the examiner must state whether the Veteran's reported dry eye problems are a manifestation of his service-connected allergic rhinitis.

A complete rationale for any opinion expressed must be provided in a legible report.

6.  The Veteran should also be afforded new VA medical examination(s) to evaluate the current nature and severity of his service-connected GERD and IBS, allergic rhinitis, and plantar warts of the right foot.  The claims folder should be made available to the examiner for review before the examination.  All appropriate tests should be conducted and all findings and conclusions should be set forth in a legible report.

7.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


